                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

DARNELL CHARLES PORTER,
ADC #116186                                                                            PLAINTIFF

v.                             Case No. 2:17-cv-00166-KGB-JJV

TEVIN SMITH, et al.                                                                 DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Darnell Charles Porter’s complaint is dismissed. The Court certifies that, pursuant to 28 U.S.C. §

1915(a)(3), an in forma pauperis appeal from this Judgment would not be taken in good faith.

       So adjudged this 11th day of July 2019.

                                                             _______________________________
                                                             Kristine G. Baker
                                                             United States District Judge
